Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00347-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                Victor Manuel SCHUNIOR, Jr.,
                                          Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013-CRM-00371-D1
                          The Honorable Joe Lopez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s order dismissing the
indictment against appellee Victor Manuel Schunior, Jr. is AFFIRMED.

       SIGNED April 22, 2015.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice